IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-93-120-CR


JOSEPH CENTOFANTI,

	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NO. 6196, HONORABLE JOE CARROLL, JUDGE PRESIDING
 



PER CURIAM

	This is an appeal from a conviction for indecency with a child.  Punishment was
assessed at confinement for twenty years.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).


[Before Chief Justice Carroll, Justices Aboussie and Jones]
Dismissed on Appellant's Motion
Filed:   May 5, 1993
[Do Not Publish]